Citation Nr: 1435966	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-18 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, to include as due to herbicide exposure and as secondary to service-connected postoperative left knee meniscectomy with degenerative changes.

2.  Entitlement to service connection for a deviated septum.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a deviated septum.

4.  Entitlement to service connection for Parkinson's disease, to include hand tremors.

5.  Entitlement to service connection for a traumatic brain injury, to include memory loss and past recurring headaches.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 27, 2012.
7.  Entitlement to an evaluation in excess of 10 percent for postoperative left knee meniscectomy with degenerative changes.

8.  Entitlement to an initial compensable evaluation for hearing loss.

9.  Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder, not otherwise specified (claimed as posttraumatic stress disorder) (previously claimed as acquired psychiatric condition).

10.  Entitlement to an effective date earlier than July 29, 2011, for the grant of service connection for anxiety disorder, not otherwise specified.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A hearing was held before a Decision Review Officer (DRO) at the RO in March 2012, and a transcript of the proceeding is of record.  A March 2014 informal telephone conference report shows that the Veteran cancelled a DRO hearing scheduled for that day; he has not requested another DRO hearing since that time.

In a July 9, 2014, written submission, the Connecticut Department of Veterans Affairs (DVA) notified the RO that it had revoked its representation of the Veteran.  The RO acknowledged the revocation that same day and certified the appeal to the Board the following day.  

In addition, the Veteran has submitted a completed Authorization to Disclose Personal Information to a Third Party (VA Form 21-0845) allowing ongoing disclosure of information from VA to his wife.

The Virtual VA and Veterans Benefits Management System electronic claims files do not contain any additional documents pertinent to the matter addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2013 and May 2013 substantive appeals, the Veteran requested a hearing before the Board at his local RO.  To date, he has not been afforded such a hearing.  Thus, the Veteran should be scheduled for a hearing before the Board at the RO in Hartford, Connecticut.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the local office in Hartford, Connecticut, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

